January 9, 2008 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, DC 20549 Attention: Larry Spirgel, Assistant Director Division of Corporate Finance RE: SkyTerra Communications, Inc. Form 10-K for the fiscal year ended December 31, 2006 Filed March 16, 2007 Form 10-Q for the quarter ended September 30, 2007 File No. 0-13865 Dear Mr. Spirgel: Reference is made to discussions with the Staff of the Securities and Exchange Commission during a telephone conference call on December 18, 2007 (the "December 18 Call"), related to the Company's supplemental response letter dated November 30, 2007. The italicized and numbered paragraphs and headings below are our understanding of your comments from that conference call and our response to each comment follows in plain text. The Staff has requested that the Company provide additional disclosures thatwill beincorporated for the benefit of readers of the Company's Form S-4 filed June 27, 2007 (which is not yet effective).In addition, the Staff has asked the Company to provide supplemental information related to several matters discussed during the December 18 Call. The Company has undertaken to present the disclosures it proposes to include in amending its Form 10-Q for the quarter ended September 30, 2007.The Company has not yet amended its Form 10-Q for the quarter ended September 30, 2007 in connection with this supplemental submission, but will do so upon the Staff’s review of the Company's proposed disclosures. Following the Company's filing of the Form 10-Q/A for the quarter ended September 30, 2007, the Company will amend its Form S-4 dated June 27, 2007, to incorporate by reference the then filed Form 10-Q/A, as well as incorporating other filings made subsequent to June 27, 2007. 1. We note that in connection with the MSV Exchange you stepped up to fair value your investment in TerreStar.We also note that in the quarter ended September 30, 2007 your investment in TerreStar was written down to $90.1 million.Expand your disclosures to discuss in detail how you determined the fair value of your investment in TerreStar.Your disclosures should include but not be limited to a discussion of the methodology used to determine fair value, the assumptions and estimates used in the valuation, and details of any consideration given to third party negotiations in connection with the pending sale of your investment in TerreStar. Larry Spirgel January 9, 2008 Page 2 Further, provide the above disclosures at December 31, 2006 as well as each subsequent interim period of 2007. The following proposed disclosure will replace existing disclosure relating to TerreStar Networks in Note 2 on page 6 and in Management's Discussion and Analysis on pages 20-21 of Form 10-Q for the quarter ended September 30, 2007: Investment in TerreStar Networks The Company owns 11.2% of TerreStar Networks, Inc. (TerreStar Networks).TerreStar Networks is a private company and consolidated subsidiary of TerreStar Corporation (TerreStar Corporation was formerly Motient Corporation).The Company evaluates impairment in accordance with Emerging Issues Task Force 03-01, "The Meaning of Other-Than-Temporary Impairment and its Application to Certain Investments." Accordingly, the Company considers both triggering events and tangible evidence that investments are recoverable within a reasonable period of time, as well as its intent and ability to hold investments that may have become temporarily or otherwise impaired.During the third quarter of 2007, SkyTerra reduced the carrying value of its investment in TerreStar Networks from $112.6 million to $90.1 million. In connection with the MSV Exchange Transaction purchase accounting, the fair value of the Company's investment in TerreStar Networks was determined to be $128.7 million.This value was derived from a value implied by a series of financing transactions completed by TerreStar Networks just prior to and contemporaneous with the MSV Exchange Transaction. Through such financings, in total, TerreStar Corporation purchased 2.2 million shares of TerreStar Networks from TerreStar Networks for $66.4 million, implying a $1.1 billion fair value for TerreStar Networks and a $128.7 million value for the Company's 4.4 million shares of TerreStar Networks. The amount recorded in the Company's financial statements subsequent to the final purchase price allocation related to the MSVExchange Transaction was $112.0 million. This amount reflected the application of negative goodwill in the purchase accounting. This amount,plus $0.6 million of additional investment in TerreStar Networks, was the carrying value of the investment prior to the impairment charge recorded in the quarter ended September 30, 2007. To perform its assessments of impairment as of December 31, 2006 and March 31, 2007, the Company utilized a market based valuation approach that extrapolated the value of TerreStar Networks and the Company's TerreStar Networks investment from the trading prices of TerreStar Corporation and the Company's common stock (TerreStar Corporation Market Method). TerreStar Corporation owns two principal assets: · its ownership interest in TerreStar Networks, and · shares of the Company'scommon stock TerreStar Corporation's ownership interest in TerreStar Networks (and the extrapolated value for 100% of TerreStar Networks) can be derived by subtracting the public trading value of the investment in the Company from the public trading value of TerreStar Corporation. Larry Spirgel January 9, 2008 Page 3 The Company also completed and considered an alterntive market based valuation approach thatcalculated the value of TerreStar Networks and the Company's TerreStar Networks investment from the trading prices of a company with a comparable spectrum asset and business objective to TerreStar Networks. The valuation analyses resulted in a range of value for the TerreStar Networks investment that indicated no impairment had occurred relative to the carrying amount of the investment as of December 31, 2006, or March 31, 2007. During the second quarter of 2007, the Company initiated preliminary dialogue with potential buyers of the TerreStar Networks investment.These interested parties indicated that, in addition to market based valuations that considered the public trading price of the shares of the Company owned by TerreStar Corporation, they were also utilizing a valuation method based upon the value of the Company's and TerreStar Network's spectrum assets as derived from public trading price of the shares of both TerreStar Corporation and the Company ("Equivalent Spectrum Value Method"). As of June 30, 2007, values derived from the TerreStar Corporation Market Method as well as the Equivalent Spectrum Value Method indicated a range of value for the TerreStar Networks investment.While the low end of the range was below the carrying value of the investment as of June 30, 2007,the low end of the range was in excess of the carrying value prior to the release of the Company's financial statements for the quarter ended June 30, 2007, indicating impairment at June 30, 2007, if any, was temporary. As of September 30, 2007, the Company updated its TerreStar Corporation Market Method and Equivalent Spectrum Value Method valuations.As a part of its review and determination of fair value, the Company evaluated the following factors that had developed during the third quarter: · For the second consecutive quarter the estimated range of value decreased. · The Company had additional dialogue with potential buyers that continued to include discussion regarding the Equivalent Spectrum Value Method. · Instability in the broader financial markets became more pronounced and negatively impacted the overall environment for the sale of the investment as well as negatively impacting the Company's other financing alternatives.These factors, coupled with the Company's cash position at the time impacted its bargaining position with potential buyers, as well as its ability and intent to hold the investment. Based upon these factors, the Company determined that the TerreStar Networks investment had become other-than-temporarily impaired.The investment was written-down to a value of $90.1 million, resulting in a charge of $22.5 million during the third quarter. There is no assurance that the proceeds from the ultimate disposition ofthis asset, if any, will be equal to or greater than the $90.1 million carrying amount recorded as of September 30, 2007. Larry Spirgel January 9, 2008 Page 4 1.a.
